United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 14-2185
                     ___________________________

                         Ronald Wayne Morton, Jr.

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

            Carolyn W. Colvin, Commissioner of Social Security

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                  Appeal from United States District Court
            for the Eastern District of Missouri - Cape Girardeau
                               ____________

                         Submitted: March 18, 2015
                           Filed: March 23, 2015
                               [Unpublished]
                               ____________

Before BYE, COLLOTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
      Ronald Wayne Morton, Jr., appeals the district court’s1 order upholding the
denial of supplemental security income and disability insurance benefits. We find
that substantial evidence, including evidence the Appeals Council considered,
supports the administrative law judge’s (ALJ’s) decision. See Van Vickle v. Astrue,
539 F.3d 825, 828 & n.2 (8th Cir. 2008). As to the issues Morton raises on appeal,
we conclude that he failed to meet his burden of establishing that his anxiety,
depression, or knee problems were severe impairments. See Kirby v. Astrue, 500
F.3d 705, 707-08 (8th Cir. 2007) (if impairment has no more than minimal effect on
claimant’s ability to work, it does not qualify as severe). We also find no merit to
Morton’s assertion that the ALJ failed to develop the record on his mental
impairments and his knee and shoulder problems. See McCoy v. Astrue, 648 F.3d
605, 612 (8th Cir. 2011) (ALJ has duty to develop record, but duty is not never-
ending and ALJ is not required to disprove every possible impairment; ALJ is
required to order medical tests and examinations only if medical records presented
to him do not give sufficient medical evidence to determine if claimant is disabled).
Finally, we disagree with Morton’s assertions that vocational expert testimony was
required due to nonexertional limitations related to his depression, anxiety, and knee
problems. See Ellis v. Barnhart, 392 F.3d 988, 996 (8th Cir. 2005) (where
nonexertional impairments do not significantly limit or diminish claimant’s residual
functional capacity to perform full range of activities listed in Medical-Vocational
Guidelines, Commissioner may consult Guidelines to determine if claimant can make
adjustment to other work). The judgment of the district court is affirmed.
                       ______________________________




      1
       The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri, adopting the report and recommendations of the
Honorable David D. Noce, United States Magistrate Judge for the Eastern District of
Missouri.

                                         -2-